Citation Nr: 1217422	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-22 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date than July 30, 2007 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1955 to June 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The earliest factually ascertainable date that the Veteran was unemployable due to service-connected disabilities is March 30, 1988.  


CONCLUSION OF LAW

An effective date of March 30, 1988, for the grant of a TDIU, is warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.340, 3.341, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the earlier effective date for TDIU issue decided herein.  The RO sent the Veteran a letter in September 2007 that informed of the requirements needed to establish an earlier effective date for TDIU.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date for a TDIU

The Veteran contends that the RO should have assigned an earlier effective date than July 30, 2007 for the award of a TDIU.  He contends that the increased compensation should be effective from as early as December 1983, as his overall disability picture and employability status remained the same since that time.

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  
See Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran filed an increased rating claim for comminuted fracture of the lumbar spine and peroneal nerve involvement in November 1988.  In November 1988, the Veteran submitted a SSA determination reflecting that he was unable to work due to his service-connected disabilities.  In this case, the Board finds that the Veteran's claim for TDIU was raised by the record as part of the November 1988 claim for increase.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating may include a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).

The Board will look at the rating period from November 23, 1987 (one year prior to date of receipt of Veteran's claim for increase, which is also claim for TDIU) to July 30, 2007 (the effective date from which TDIU was granted) and determine whether the Veteran was unemployable solely due to service-connected disabilities at any time during this period.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is service connected for: comminuted fracture of the lumbar spine, rated as 30 percent disabling, and peroneal nerve involvement, rated as 40 percent disabling.  Because the lumbar spine and nerve injuries resulted from a single accident, they combine to form a 60 percent disability; therefore, the Veteran was granted a TDIU under 38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

In this case, the Veteran contends that he has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since December 1983.  In an October 2008 statement, the Veteran wrote that he had been unemployed due to the severity of the service-connected disabilities, specifically his lumbar spine and nerve disabilities.  

In a January 1989 VA medical examination, the VA examiner diagnosed obvious peroneal neuropathy of the left leg with a foot drop and inability to evert the left foot and limitation of motion of the back secondary to a fracture of the L-5 vertebra.  The VA examiner reported that the Veteran had been unable to work for the past five years due to his back and leg disabilities.  

The Veteran is also in receipt of SSA disability benefits.  In a September 1987 SSA medical examination, the SSA examiner diagnosed a lumbar spine disease with sciatica and nerve involvement.  The SSA examiner opined that the Veteran was unable to work due to his lumbar spine and nerve disabilities and that it was possibly permanent, unless the Veteran underwent corrective surgery.  In a 
March 1988 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due to service-connected lumbar spine disability.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

In an October 2007 VA medical examination, the VA examiner diagnosed partial paralysis left external peroneal nerve, which affected the Veteran's employment and daily activities.  The VA examiner further opined that the Veteran's capacity to work was diminished by chronic back and lower extremity disabilities, and that the Veteran had not worked since 1983.

The Board finds that the weight of the lay and medical evidence shows an inability to secure (obtain) or follow (maintain) substantially gainful employment as a result of the service-connected disabilities, as of March 30, 1988.  The evidence in favor of the Veteran's claim for a TDIU includes the March 1988 SSA decision, where the SSA Administrative Law Judge found that the Veteran was unable to work due to service-connected lumbar spine disability.  In the January 1989 VA medical examination, the VA examiner reported that the Veteran had been unable to work for the past five years due to his back and leg disabilities.  In the October 2007 VA medical examination, the VA examiner opined that the Veteran's capacity to work was diminished by chronic back and lower extremity disabilities, and reported that the Veteran had not worked since 1983.

The Board finds that the earliest factually ascertainable date that the Veteran was unemployable due to service-connected disabilities was March 30, 1988, the date of the SSA disability decision.  For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU have been met or more nearly approximated for the period from March 30, 1988 to July 30, 2007.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  


ORDER

An effective date of March 30, 1988, for the grant of TDIU, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


